Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Claims 1-21 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US pat. App. Pub. 20180219863) and in view of Martynov et al hereafter Martynov (US pat. App. Pub. 20200059360).  
4.	As per claims 1, and 12, Tran discloses a system, and a method for authorizing a serverless application function, the system having a plurality of tenants, each tenant comprising one or more entities that share a common access to a processing space and 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Martynov’s teachings of transmit a third request to the virtual environment, the third request including the transaction token with the teachings of Tran, for the purpose of effectively protecting the security of transactions in virtual environment from any unauthored intruders.  
5.	As per claim 2, Tran discloses the system, wherein the gateway and the serverless processor operate within a common virtual private cloud (paragraphs: 19, 35).
6.	As per claim 3, Tran discloses the system, wherein the gateway is further configured to verify that the first tenant is permitted to communicate with the virtual environment using a lightweight directory access protocol to access a directory within the authorization component (paragraphs: 36, 51, 86).
7.	As per claim 4, Tran discloses the system, wherein the access token is a JSON web token (paragraphs:  45, 57).

9.	As per claim 6, Tran discloses the system, wherein the virtual environment and authorization component execute within a same instance or a same point of deployment (pod) (paragraphs: 22, 77).
10.	As per claim 7, Tran discloses the system, wherein the access token includes an audience field that identifies a recipient of the access token and an issuer field that identifies an issuer of the access token (paragraphs: 33, 85).
11.	As per claim 8, Tran discloses the system, wherein the access token uniquely corresponds to the first tenant (paragraphs: 44, 59).
12.	As per claim 9, Tran discloses the system, wherein the transaction token includes an organization identifier that uniquely identifies the virtual environment within the system (paragraphs: 27, 50, 81).
13.	As per claim 10, Tran discloses the system, wherein an expiration of the transaction token is set based on the access token (paragraphs: 38, 66).
14.	As per claim 11, Tran discloses the system, wherein the authorization component is further configured to verify the second request using the public key (paragraphs: 20, 47).
15.	 Claims 13-21 are listed all the same elements of claims 2-11. Therefore, the supporting rationales of the rejection to claims 2-11 apply equally as well to claims 13-21. 

Citation of References
The following references are cited but not been replied upon for this office action: 
Jain et al (US pat. app. Pub. 20200162454): discusses described herein may utilize self-federation in a plugin-based authentication system to support combinations of authentication processes. The authentication system may include a plugin that executes an authentication process that is a combination of two or more other authentication processes. This plugin may handle the combined authentication process by self-federating back to the authentication interface, generating its own authentication requests under each of the subsidiary authentication processes. Thus, the self-federating plugin corresponding to the combined authentication process may allow the authentication system to support authentication requests that indicate the combined authentication process. This “chained” authentication process, accomplished through self-federation, may allow the authentication system to reuse existing code paths and avoid downsides associated with duplication of code.  
Prock et al (US pat. 11036554): elaborates a first request to reserve a quantity of resources that comply with a constraint specified in the first request is obtained. A set of available resources that fulfills the constraint is determined based on current capacity usage. A token is associated with the set of available resources, with the token being associated with an expiration. The quantity of resources from the set of available resources is reserved, where the quantity allocated is unavailable, until the expiration, to fulfill resource requests that lack the token. The token is provided in response to the first request.  

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436